Citation Nr: 1828367	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-34 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating for a left knee disability, initially rated as 10 percent disabling prior to February 11, 2009, 100 percent disabling from February 11, 2009 to March 31, 2010, and 30 percent disabling, effective from April 1, 2010, for left total knee arthroplasty.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating) effective prior to February 11, 2009, and effective from April 1, 2010.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from May 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  In a September 2008 decision, the RO denied a rating in excess of 10 percent for residuals, post-operative tear, medial meniscus, left knee, with tear of anterior cruciate ligament, with arthritis.  Further, in a July 2009 rating decision, the RO granted a temporary total (100 percent) rating, effective February 11, 2009, and a 30 percent rating, effective from April 1, 2010, for status post left knee arthroplasty.  

In July 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for more development.  

The issue of entitlement to a TDIU from February 11, 2009 to March 31, 2010, is moot in light of the 100 percent rating for the Veteran's left knee disability - his only service-connected disability.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001); but also see Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Because the Veteran is only service-connected for one disability, potential entitlement to special monthly compensation (SMC) would not arise under 38 U.S.C.A. § 1114.  Regarding entitlement to a TDIU for the period prior to February 11, 2009, and effective from April 1, 2010, however, the Board finds that the issue is not moot for these periods prior to and effective after the temporary total rating assigned for the service-connected left knee disability.  

The claim for entitlement to a TDIU rating effective prior to February 11, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 11, 2009, the Veteran's service-connected left knee disability was manifested by no more than slight instability. 

2. Prior to February 11, 2009, the Veteran's service-connected left knee disability was manifested by extension limited to 10 degrees, as well as functional loss due to pain, weakened movement, incoordination, pain on movement, swelling, and atrophy.

3. Prior to February 11, 2009, the Veteran's service-connected left knee disability was manifested by symptoms related to removal of semilunar cartilage.

4. From April 1, 2010, and resolving reasonable doubt in his favor, the Veteran's service-connected left knee disability has manifested chronic residuals approximating severe painful motion or weakness in the affected extremity. 

5. From April 1, 2010, the Veteran's service-connected disability did not render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to February 11, 2009, the criteria for a rating in excess of 10 percent for the service-connected left knee disability, based on slight instability, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2017).

2. Prior to February 11, 2009, the criteria for a separate 20 percent rating for the portion of the service-connected left knee disability, manifested by limited extension and additional factors causing functional loss, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5261 (2017).

3. Prior to February 11, 2009, the criteria for a separate 10 percent rating for the portion of the service-connected left knee disability manifested by symptoms related to removal of semilunar cartilage, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5259 (2017).

4. From April 1, 2010, the criteria for a 60 percent rating for the Veteran's service-connected left total knee arthroplasty have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.71a, Diagnostic Code 5055 (2017).

5. From April 1, 2010, the criteria for a TDIU rating have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in July 2008 and October 2017.

The Board finds that VA has also satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records, and VA examinations were conducted in July 2008 and April 2011.  The Board remanded this matter in July 2017 in order to schedule the Veteran for another VA examination to assess the current severity of his left knee, as well as to address other deficiencies.  The Veteran was notified of, but did not report for, the scheduled VA examination in November 2017.  In a VA Form 626 received in March 2018, the Veteran's representative indicated that the AOJ had complied with the remand instructions, noting that the Veteran failed to report for his scheduled knee examination and had not responded to the SSOC during the appropriate time frame.  The representative indicated there were no further contentions or arguments, and requested that the appeal be sent to the Board for review.  In light of the foregoing, because neither the representative nor the Veteran have provided any specific or pertinent reasons as to why he has failed to respond or report for the VA examination, and because there has been no further response from the Veteran and no showing of good cause, another VA examination need not be scheduled and no additional assistance is required to fulfill VA's duty to assist.  38 C.F.R. § 3.655.  The Board therefore finds that the remand directives of July 2017 have been substantially complied with to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and neither he nor his representative identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) .  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Factual Background

VA records show that the Veteran applied for vocational rehabilitation services in June 2008, noting that a VA doctor had told him he could not return to his current job, and that he hoped the vocational rehabilitation program would retrain him so he could obtain permanent employment.  He also reported that he was experiencing difficulties with walking, standing, sitting, sleeping, and working, and was also experiencing secondary disabilities of the back, right knee, ankle, hip, and neck.  He indicated he last worked full time in September 2006 as a carpenter, and reported he left because he had emergency surgery.  He also indicated that because of his left knee condition he could not walk without a limp, carry any weight, climb a ladder or stairs, or sit for a long time, or run.

On a VA examination in July 2008, Veteran was seen for evaluation of residuals of postoperative tear, medial meniscus, left knee, with tear of anterior cruciate ligament with arthritis.  It was noted that he had been seen in 2006, diagnosed with severe traumatic arthritis in the left knee, and recommended for a total knee replacement.  He was put on a waiting list and his turn came up, but at that time he had lower bowel surgery and had to postpone the surgery.  Following that, he had not returned to go on the waiting list for total knee replacement.  The Veteran reported his knee had become worse, but he had not given up his construction job, which he was employed at intermittently.  He used a cane and stated that although he found it useful, he did not want to show that he was limping.  He reported he tried to hide the limp so he would not be let go by employers.  He took Motrin for a long time and now he was on Naprosyn, and he reported that the medications helped him.  He could not walk for long without a significant increase in the pain, and reported that the pain was constant and he also had grating in the knee.  He reported having some flare-ups and waking up at night, that the flare-ups may last hours or all day, and that walking, working, stooping, and sitting caused flare-ups.  He reported no medical doctor had prescribed bedrest for him during the past year because of the severe nature of his joint problems.  He reported he got work intermittently since he was in a carpenter's union and presently was not employed.  He had not had a full time job for at least 10 years.  

Physical examination revealed a significant limp favoring the Veteran's left lower extremity when he walked, approximately 10-15 degrees of varus deformity, a bony prominence, swelling, generalized tenderness, and synovial thickening of the left knee.  There was no significant effusion.  Range of motion testing revealed -10 degrees of extension and 95 degrees of flexion.  The left knee was relatively stable, and joint stability tests were negative.  The examiner noted that after three repetitions of range of motion, the Deluca factors were negative in both knees, and that there was no decrease in range of motion, no fatigue or lack of endurance, and no lack of coordination, however, the Veteran had increased pain and significant crepitation with range of left knee motion.  It was noted that x-rays of the left knee taken in July 2008 showed there had been significant progress in the traumatic tricompartmental arthritis since the x-ray taken in 2006 which already showed severe traumatic degenerative changes.  

VA vocational rehabilitation records show that in August 2008 the Veteran reported he had difficulty holding a job due to his limp, reporting that management thought he was hurt or would get hurt.  He reported he last worked full time from March to May 2008 as a carpenter, and that prior to that he worked form June 2007 to December 2007 full time as a carpenter.  Case notes showed that in August 2008, the Veteran reported to his appointment and it was noted that he was currently unemployed since May 2008.  He was a member of a carpenter's union and was receiving unemployment benefits.  His limitations included: climbing, standing, walking, sitting for extended periods, squatting, and kneeling, and it was noted that he was no longer capable of performing the essential job functions of a carpenter.  It was noted that his knee disability contributed to his unstable employment history.  It was also noted that he met the criteria for a serious employment handicap due to his unstable work history, reliance on unemployment benefits, and chronic pain.  In an employment handicap and serious employment handicap worksheet dated in August 2008, it was noted that the Veteran's left knee condition limited his ability to stand, walk, climb, and kneel; impaired his ability to work by impacting his ability to retain employment; and that he unemployment was outside the Veteran's control and he had not overcome this impairment to employment.

VA treatment records showed that in November 2008, the Veteran was seen in the orthopedic clinic regarding his left knee pain.  It was noted that his TKA (total knee arthroplasty) had been cancelled and he was trying to have it rescheduled.  It was noted that he had a meniscectomy in service and subsequent arthroscopies.  He limped constantly, and his pain was getting progressively more severe.  It was noted that he was a carpenter but it was getting difficult for him to keep doing that.  He wanted to get his knee repaired and consider some type of vocational retraining.  Physical examination of the left knee revealed a severely arthritic appearance, and significant varus alignment of 8-10 degrees.  Active range of motion of the left knee was from 5 degrees of extension to 90 degrees of flexion.  His femur was subluxed medially on the tibia, and he had significant crepitus on range of motion.  His left knee was assessed as "quite stable".  It was noted that he was anxious to be placed on the waiting list and wanted to have this done as soon as possible.  In December 2008, a bone length examination revealed his right lower extremity was .9 cm. longer than the left, and it was noted that the different extremity length was also indicated by a pelvic tilt to the left.  

VA treatment records further revealed that later in December 2008, the Veteran's knee surgery was canceled because his housing situation was not stabilized and he lacked home supports.  It was noted he last worked in May 2008, and was receiving unemployment benefits.  He reported he worked in carpentry and construction and was unable to work due to his knee condition.  He wanted knee surgery so he could begin to work again.  In January 2009, the Veteran was seen for a pre-operative evaluation, and he reported his knee continued to be painful, rating the pain at a level 10 at its worse, and reporting the pain was relieved by taking medication, resting the knee, and applying ice.  He stated that the left knee continued to pop, and that it buckles, cracks, and gives way on occasion.  It was noted that he worked as a carpenter one year prior, but was unemployed at that time.  Examination of the left knee showed a well-healed medial incision from prior surgery, approximately 10 to 20 degrees of varus anatomic deformity, range of motion from 0 to 90 degrees, negative Lachman's test, palpable medial joint line pain, osteophyte formation on the medial side, and quadriceps strength of 4/5 on the left, which was smaller in comparison to the right quadriceps.  He was able to walk two blocks with pain and no aid, and ascending and descending stairs required the use of the rails.  

VA records show that in February 2009, the Veteran underwent a left total knee replacement.  Thereafter it was noted that in August 2009, VA suspended his claim for Vocational Rehabilitation and Employment services per his request.  

VA treatment records showed that in September 2010, the Veteran reported he was not working at that time because he did construction.  He had been compliant with his medication, but was discouraged because he had not been able to find a job.  It was noted that his left knee replacement was not going perfectly well either and that he may have some looseness on the right side.  He was seen in April 2011, and it was noted that he was two years post left total knee replacement using cementless LCS implants.  He still had trouble kneeling and bending with his knee, and had left knee pain.  He took occasional Vicodin, perhaps two a day, and reported he did not use a cane.  He could walk less than five blocks, and did stairs up and down with a rail.  He was unable to do his job as a carpenter because he could not kneel, squat, or lift heavy weights.  He reported that a week prior he lifted something heavy and his knee swelled and were painful.  Physical examination of the left knee revealed a healed scar, full extension, flexion to 105 degree, 1-2+ of effusion, 6 degrees of valgus deformity, and good stability.  X-rays revealed no evidence of loosening and no change from previous films.   The examiner indicated filling out forms saying the Veteran was unable to do carpentry work because of his limited motion and inability to kneel, squat, or lift heavy weights with this implant.  

On a VA examination in April 2011, the Veteran stated that his prior work was in carpentry, roofing, and concrete.  He reported that in the last 3 years of his employment, which ended in 2008, he only was able to work approximately half of the time due to his left knee arthritis.  He reported that after the total knee arthroplasty in February 2009 he has had some improvement, but he continues to have some left knee pain that is precipitated by going up or down stairs, by bending over and getting back up, and by standing after being seated for any period of time.  He reported pain over the anterior knee and proximal tibia, and stated that this flares a few days out of the week, at the end of the day, but stated this does not further limit his range of motion.  He took Vicodin 2-3 times per week at night for pain, and reported this provided moderate relief of symptoms.  He reported having chronic swelling, which never resolved after the total knee arthroplasty, and occasionally had warmth of the knee.  It was further noted that he had not worked since 2008 due to the nature of his condition and the nature of his trade which required him to be on his knees for most of the work day.  He reported he was advised by his orthopedic surgeon to retire from that occupation and to seek vocational rehabilitation, and indicated he was currently undergoing vocational rehabilitation with VA.  He did not use any assistive devices, and noted there had been no physician ordered periods of incapacity in the past 2 months.  He stated he could walk up to 100 yards without resting, but was further limited by his left knee.  He was unsure how long he could stand because he was able to shift his weight to his right lower extremity for relief.  Physical examination revealed he walked with a limp, and his left knee had a 5 degree valgus deformity and a bony enlargement.  A vertical scar measured 19 cm. x 1 cm., and a diagonal scar measured 9 cm x 3 mm; both scars were hypopigmented, well healed, nontender to palpation, superficial, and stable, and did not cause functional impairment.  Range of motion testing revealed left knee extension was to 0 degrees and flexion was to 95 degrees without pain.  After three repetitions of left knee range of motion there was no decrease in the range of motion due to pain, fatigue, weakness, or lack of endurance.  

VA records showed that as of February 2012, the Veteran was receiving vocational rehabilitation services, and was participating in a VA Non-Pay Work Experience (NPWE) training program under Chapter 31.

VA treatment records showed that in May 2012, the Veteran was seen for unrelated medical issues, but it was noted that he had a new job at that VA facility.  In February 2013, he was contacted by a nurse to come in, but it was noted he was "already back to work" and his job was in jeopardy.  In March 2015, it was noted the Veteran was employed by the Palo Alto VA facility and had last been seen almost two years ago.  He reported that since then he had some problems with that left knee, but x-rays only showed a calcium deposit with the prosthesis in good position.  In September 2017, the Veteran reported he had a job. 

III. Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Higher rating prior to February 11, 2009

Prior to his total knee replacement surgery on February 11, 2009, the Veteran's service-connected left knee disability was assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  

Disabilities of the knee are rated under Diagnostic Codes (DCs) 5256 through 5263.  38 C.F.R. § 4.71a, DCs 5256, 5262, and 5263 are inapplicable to the Veteran's left knee disability as there is no evidence of ankylosis, tibia and fibula impairment, or genu recurvatum for the period at issue.  38 C.F.R. § 4.71a.

DC 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

DC 5258 provides for a maximum 20 percent rating for semilunar, dislocated cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  DC 5259 provides for a maximum 10 percent rating when semilunar cartilage has been removed, but remains symptomatic.  38 C.F.R. § 4.71a, DC 5259.

DC 5260 provides a 10 percent rating when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion of the leg is limited to 30 degrees.  A 30 percent rating is warranted when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 provides a 10 percent rating when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  
38 C.F.R. § 4.71a, DC 5261. 

Full range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

A claimant who has arthritis or limitation of motion and instability of a knee, may be rated separately under DCs 5003 and 5257.  Any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

As noted above, prior to February 11, 2009, the Veteran's service-connected left knee disability was assigned a 10 percent rating under DC 5257.  In order for a higher rating of 20 percent to be assigned, there would need to be findings of, or findings approximating, moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.7.  Review of the record, however, shows that aside from the Veteran reported his knee gives way on occasion and a finding that his femur was subluxed medially on the tibia, objective findings in VA treatment records and at the VA examination showed that his knee was found to be stable and joint stability testing was negative.  Thus, a rating in excess of 10 percent for the portion of the Veteran's service-connected right knee disability manifested by instability, is not warranted pursuant to DC 5257.  38 C.F.R. § 4.71a, DC 5257. 

Review of the record prior to February 11, 2009, however, shows that the Veteran's service-connected left knee disability manifested additional symptoms and pathology that have not been considered in the assignment of the 10 percent rating under DC 5257.  In that regard, the Board notes that prior to February 11, 2009, his service-connected left knee disability encompassed residuals of post-operative tear, medial meniscus, tear of anterior cruciate ligament, and arthritis.  Further, VA records and a VA examination showed that his left knee disability manifested severe constant pain that progressively worsened, grating, popping, buckling, cracking, swelling, and tenderness, and also exhibited significant varus deformity and bony prominence.  The Veteran constantly limped, had reduced quadriceps strength and atrophy of the left quadriceps, significant crepitation on range of left knee motion, and difficulties with walking, standing, sitting, climbing, kneeling, sleeping, and working.  Range of motion testing revealed extension ranging from 0 to 10 degrees and flexion ranging from 90 to 95 degrees.  Additionally, as early as 2006, VA doctors recommended that the Veteran be scheduled for a total knee replacement, which did not occur initially due to another intervening surgery.  

In light of the foregoing, the Board finds that additional separate ratings are warranted under DC 5261 (limitation of extension) and DC 5259.  Under DC 5261, a 10 percent rating is warranted when extension of the leg is limited to 10 degrees, and a 20 percent rating is warranted when extension of the leg is limited to 15 degrees.  Although the competent evidence prior to February 11, 2009, shows left knee extension limited to no more than 10 degrees, with consideration of the additional functional loss sustained by the Veteran due to pain, weakened movement, incoordination, pain on movement, swelling, and atrophy, a separate 20 percent rating is warranted for limitation of left knee extension under DC 5261.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  A higher rating of 30 percent rating would be warranted if extension were limited to 20 degrees, or flexion limited to 15 degrees, or such limitation were approximated; however, review of the competent record shows that no such findings were made or approximated, even with consideration of the Veteran's functional impairment due to left knee symptoms.  38 C.F.R. § 4.71a, DCs 5260, 5261.  

The Board also finds that the competent evidence prior to February 11, 2009, revealed findings of left knee semilunar cartilage (meniscus) that had been removed, but remained symptomatic, to include swelling, pain, crepitus, and buckling; thus a separate 10 percent rating is warranted under DC 5259.  The Board notes that a higher rating is not warranted under DC 5259 as that code provides for a maximum 10 percent rating only.  Although DC 5258 provides for a maximum 20 percent rating for semilunar, dislocated cartilage, with frequent episodes of locking, pain, and effusion into the joint, the Board finds that the record shows that the Veteran's pain has already been considered in the separate rating assigned under DC 5261, and the competent evidence of record has not shown or approximated frequent episodes of locking or effusion into the joint prior to February 11, 2009.  Accordingly, a separate 20 percent rating is not warranted under DC 5258.  

In summary, the Board finds that the preponderance of the evidence prior to February 11, 2009, reflects that a rating in excess of 10 percent rating is not warranted for the portion of the Veteran's service-connected left knee disability manifested by instability; a separate 20 percent rating is warranted for left knee limitation of extension and additional factors causing functional loss; and a separate 10 percent rating is warranted for the portion of the left knee disability manifested by symptoms related to removal of the left knee semilunar cartilage (meniscus).  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

2. Higher rating effective from April 1, 2010

Effective from April 1, 2010, the Veteran's service-connected left total knee arthroplasty has been assigned a 30 percent rating under DC 5055.  In accordance with DC 5055, the RO assigned a temporary 100 percent rating from effective from February 11, 2009, to March 31, 2010, based on total left knee replacement.

Under DC 5055, a 100 percent rating is assigned for one year following implantation of a prosthetic replacement of a knee joint.  Thereafter, a minimum rating of 30 percent is warranted for a knee prosthesis with intermediate degrees of residual weakness, pain, or limitation of motion, and is to be rated by analogy to DCs 5256, 5261, or 5262.  A knee prosthesis with chronic residuals consisting of severe painful motion or weakness in the affected extremity warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5055.  

As noted above, after the temporary 100 percent rating expired, the left knee disability was to be rated based on residuals; the record reflects that the RO assigned a 30 percent rating, effective April 1, 2010, which is the minimum rating of DC 5055.  After review of the record since April 1, 2010, and resolving reasonable doubt in favor of the Veteran, the Board concludes that a rating of 60 percent under DC 5055, for the residuals of left total knee replacement, is warranted.  In that regard, the Veteran has complained of left knee pain, swelling, warmth, and flare-ups, as well as trouble with kneeling, bending, walking, standing, and walking up and down stairs.  Objective examination showed that he walked with a limp, and had left knee limitation of motion.  Moreover, the most recent VA examination and VA treatment records may reasonably be interpreted as showing chronic residuals of left knee replacement approximating severe painful motion or weakness of the affected extremity, as required for a 60 percent rating.  Although the Veteran has not complained of severe pain, there is weakness of the left knee, limitation of left knee motion, limping, and limits on activities.  Applying the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107 (b), the Board finds that the Veteran has chronic residuals of left knee replacement, approximating severe painful motion or weakness in the affected extremity, and such supports that grant of a 60 percent rating for this disability, effective from April 1, 2010.  

IV. TDIU

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

With regard to entitlement to a TDIU rating effective from April 1, 2010, in light of the grant of a 60 percent rating, effective from April 1, 2010, herein, while the Veteran does now meet the schedular criteria for TDIU, review of the record does not show that he is unable to secure and follow a substantially gainful occupation by reason of the service-connected left knee disability effective from April 1, 2010.  

In that regard, review of the record shows that the Veteran reported he was not working in September 2010 because he did construction, and the VA provider at that time filled out forms indicating the Veteran was unable to do carpentry work because of limited motion and inability to kneel, squat, or lift heavy weights with the implant.  On the VA examination in April 2011, however, the Veteran reported he had not worked since 2008 due to the nature of his condition and the nature of his trade which required him to be on his knees for most of work day, but also reported he was currently doing vocational rehabilitation with VA.  VA records showed that as of February 2012, the Veteran was participating in a VA NPWE training program, and as of May 2012, he had a new job at a VA facility.  In March 2015, it was noted he was employed by the Palo Alto VA facility, and in September 2017, he reported he had a job.  

The Board acknowledges the Veteran's assertions, as well as his high degree of impairment due to his service-connected left knee disability, for which a 60 percent rating has now been assigned effective from April 1, 2010; however, the Board also notes that the competent medical evidence in this type of claim must show that the Veteran is unable to pursue a substantially gainful occupation due solely to his service-connected disability.  The mere fact that a Veteran is unemployed or has difficulty obtaining a job in the available employment marketplace is not enough.  As the Court has emphasized, a high disability rating in and of itself is recognition that the impairment makes it difficult to obtain or retain employment, but the ultimate question is whether the veteran is individually capable of performing the physical and mental acts required by employment (without consideration of his advanced age or of the effects of non-service-connected disabilities), rather than whether he is having difficulty finding employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, while the Veteran undoubtedly suffers significant impairment from his left knee disability, the competent evidence of record shows that as of 2011 he was involved in vocational rehabilitation, and as of 2012 had secured a job at a VA facility, which he appears to have retained through at least 2017.  The Board notes this not to penalize the Veteran for securing employment, but rather to commend him for seeking vocational rehabilitation and finding a way to work despite the ongoing knee symptoms he has reported. 

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's service-connected left knee disability, effective from April 1, 2010, the preponderance of the competent evidence of record simply does not support a claim that his service-connected disability is sufficient to produce unemployability effective from April 1, 2010.  To the extent the Veteran is limited by his service-connected left knee disability, any such limitation is contemplated in, and is being adequately compensated by, the 60 percent disability rating assigned herein.  For reasons set forth above, a TDIU rating is therefore not warranted, effective from April 1, 2010.  38 C.F.R. § 4.16(b).


ORDER

Prior to February 11, 2009, a rating in excess of 10 percent for the portion of the Veteran's service-connected left knee disability manifested by instability is denied. 

Prior to February 11, 2009, a separate 20 percent rating, for the portion of the Veteran's service-connected left knee disability manifested by limitation of extension and functional loss, is granted.

Prior to February 11, 2009, a separate 10 percent rating, for the portion of the Veteran's service-connected left knee disability manifested by symptoms related to removal of semilunar cartilage, is granted.  

Effective from April 1, 2010, a 60 percent rating for the Veteran's service-connected left total knee arthroplasty is granted.  

Effective from April 1, 2010, entitlement to a TDIU rating is denied.  


REMAND

As noted above, a total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

Despite the higher ratings granted herein prior to February 11, 2009, the Veteran does not meet the schedular criteria for TDIU prior to February 11, 2009, however even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16 (b).  In that regard, the Board notes that the competent evidence of record prior to February 11, 2009, suggests that the Veteran may have been unemployable due to his service-connected left knee disability prior to February 11, 2009.  Consequently, the Board finds that this case should be referred to VA's Director of Compensation Service for extra-schedular consideration of the Veteran's claim for a TDIU rating prior to February 11, 2009.  

Accordingly, the case is REMANDED for the following action:

1. Submit the Veteran's claim for a TDIU prior to February 12, 2009, to the Director, Compensation Service, for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).

2. Thereafter, the Veteran's claim should be readjudicated.  If any claim remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and provided with an opportunity to respond.  Thereafter, the appeal must be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


